Exhibit REACH MESSAGING, INC FINANCIAL STATEMENTS SEPTEMBER 30, 2009 and 2008 REACH MESSAGING, INC Index to Financial Statements Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 F-2 Statement of Operations for the three and nine months ended September 30, 2009 and September 30, 2008 (Unaudited) F-3 Statement of Cash Flows for the nine months ended September 30, 2009 and September 30, 2008 (Unaudited) F-5 Notes to Financial Statements (Unaudited) F-6 REACH MESSAGING, INC. BALANCE SHEETS September 30, 2009 (Unaudited) and December 31, 2008 September 30, 2009 December31, 2008 ASSETS (unaudited) Current assets Cash $ 8,656 $ 372 Accounts receivable 19,003 10,515 Refundable federal income taxes 2,942 6,199 Total current assets 30,601 17,086 Total assets $ 30,601 $ 17,086 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ - $ 3,147 Total current liabilities - 3,147 Stockholders' equity Common stock; no par value: authorized 10,000,000 shares; issued and outstanding: 5,100,000 - - Additional paid-in capital 271,654 132,731 Accumulated deficit (241,053 ) (118,792 ) Total stockholders' equity 30,601 13,939 Total liabilities and stockholders' equity $ 30,601 $ 17,086 The accompanying notes form an integral part of these financial statements. F-2 REACH MESSAGING, INC. STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2009 and 2008 (Unaudited) For the Three Months Ended September 30, 2009 2008 Revenue Bot sales $ - $ - Hosting revenue 15,000 15,000 Lead conversion revenue 15,642 15,381 Marketing support revenue - - Total revenue 30,642 30,381 Costs of Revenue Costs of bots sold - - Advertising customization - 11,586 Web hosting expense 734 750 Total costs of revenue 734 12,336 Gross profit 29,908 18,045 Operating Costs General and administrative expenses 9,540 552 Research and development expense 57,000 55,800 Management fee 2,628 2,628 Total operating costs 69,168 58,980 Loss before income taxes (39,260 ) (40,935 ) Provision for income tax - - Net loss $ (39,260 ) $ (40,935 ) Net loss per common share - basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 5,100,000 5,100,000 The accompanying notes form an integral part of these financial statements. F-3 REACH MESSAGING, INC. STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) For the Nine Months Ended September 30, 2009 2008 Revenue Bot sales $ - $ 24,750 Hosting revenue 45,000 45,000 Lead conversion revenue 45,639 73,490 Marketing support revenue - - Total revenue 90,639 143,240 Costs of Revenue Costs of bots sold - 18,000 Advertising customization 22,243 16,682 Web hosting expense 2,234 2,250 Total costs of revenue 24,477 36,932 Gross profit 66,162 106,308 Operating Costs General and administrative expenses 10,602 1,680 Research and development expense 170,050 135,000 Management fee 7,771 7,771 Total operating costs 188,423 144,451 Loss before income taxes (122,261 ) (38,143 ) Provision for income tax - - Net loss $ (122,261 ) $ (38,143 ) Net loss per common share - basic and diluted $ (0.02 ) $ (0.01 ) Weighted average number of common shares outstanding 5,100,000 5,100,000 The accompanying notes form an integral part of these financial statements. F-4 REACH MESSAGING, INC STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) For the Nine Months Ended September 30, 2009 2008 Cash flows from operating activities Net (loss) $ (122,261 ) $ (38,143 ) Adjustments to reconcile net income to net cash provided (used) by operating activities: (Increase) decrease in assets: Accounts receivable (8,488 ) (21,012 ) Refundable federal income taxes 3,257 (2,970 ) Increase (decrease) in liabilities: Accounts payable (3,147 ) 1,908 Net cash used by operating activities (130,639) (60,217 ) Cash flows from financing activities Cash proceeds from shareholder loans 138,923 51,143 Net cash provided by financing activities 138,923 51,143 Net increase (decrease) in cash 8,284 (9,074 ) Cash, beginning of period 372 9,525 Cash, end of period $ 8,656 $ 451 SUPPLEMENTARY DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: Conversionof debt due to shareholder into additional paid is capital $ 138,923 $ - The accompanying notes form an integral part of these financial statements. F-5 REACH MESSAGING, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) September 30, 2009 1. Organization and Nature of Operations Reach Messaging, Inc. ("the Company") was incorporated on September 2007 under the laws of the State of California.The Company creates, deploys and hosts instant messaging virtual robots ("Bots"); develops and hosts Internet properties; and provides customers with Internet marketing services.The instant messaging Bots are customized to contain relevant user information, games, video, quizzes, polls, sponsorship and ad space.The Company also provides marketing services to increase Bot reach and user conversions.The Company has sold one Bot in a multiple deliverable arrangement that included creation of a Bot, marketing support and on going hosting for the Bot.The Company sells sponsorships and advertising space on its owned Internet properties.The Company owns www.DailyGab.com and four Bots:GossipinGabby, SportsfanStan, MyTVBud and ProfGilzot.Additional company-owned web properties and Bots are under development.The Company-owned Internet properties are teen-oriented. 2. Summary of Accounting Policies Basis of Presentation The accompanying interim financial statements for the three and nine months ended September 30, 2009 and the three and nine months ended September 30, 2008 are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations realized during an interim period are not necessarily indicative of results to be expected for a full year. These financial statements should be read in conjunction with the audited financials dated December 31 Use of Estimates The preparation of these financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to valuation allowances on accounts receivable and valuation allowances on deferred income taxes. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources.
